          Case 1:20-cr-00240-PAE Document 26 Filed 10/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                                                                         20-CR-240 (PAE)
                        -v-
                                                                              ORDER
 ZOILO TAVERAS,

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

       The Court would benefit from the opportunity to review a copy of the digitized audiotape

of the immigration hearing with which the Government supplied defense counsel on October 2,

2020. See Dkt. 25 at 8. The Court further directs the Government to prepare a transcript of the

tape and provide it to the Court by October 23, 2020. In advance of providing the transcript to

the Court, the Court directs Government counsel to confer with the defense as to the transcript.

To the extent that the parties disagree about the proper transcription, the transcript supplied by

the Government is to identify passages on which the defense’s transcript departs from the

Government’s, and the defense’s contrary account of what was said.

       The Court schedules oral argument on the defense’s motion to dismiss on October 29,

2020 at 2:30 p.m. This argument will be held telephonically. Counsel and the defendant should

call into the Court’s dedicated conference line at (888) 363- 4749, and enter Access Code 468-

4906, followed by the pound (#) key. Counsel are directed to review the Court’s Emergency

Rules and Practices in Light of COVID-19, found at https://nysd.uscourts.gov/hon-paul-

engelmayer, for the Court’s procedures for telephonic conferences and for instructions for

communicating with chambers.
        Case 1:20-cr-00240-PAE Document 26 Filed 10/14/20 Page 2 of 2




      SO ORDERED.


                                            PaJA.�
                                         __________________________________
                                               PAUL A. ENGELMAYER
                                               United States District Judge
Dated: October 13, 2020
       New York, New York
